Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  There is an extra “t” in line 8 of the claim after the word “and” and prior to the word “the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (“Chu”, US 2020/0349724) in view of Hoguet (“Hoguet”, US 0138113).


As per claim 1 Chu teaches , a method of linking a two-dimensional (2D) design image to a three- dimensional (3D) design model, comprising: 
receiving a 2D design document and a 3D design file, the 2D design document comprising a 2D design image and the 3D design file comprising a 3D design model including one or more design elements ([0076] To help address this, some BIM viewer technology provides the capability to generate a top-down two-dimensional drawing of a portion of a construction based on a particular 3D BIM view of that portion of the construction project. If the BIM file contains information regarding the real coordinate system of the construction project, then this real coordinate system data may be translated onto the generated top-down two-dimensional drawing. This top-down two-dimensional drawing may then be compared to one or more traditional two-dimensional technical drawings, such as a PDF construction plan or blueprint (which, as mentioned above, may be expressed in a pixel coordinate system), in order to assess whether the two-dimensional technical drawing depicts or describes the same portion of the construction project being displayed by the 3D BIM viewer. BIM File is interpreted as 3D design file and PDF construction plan interpreted herein as a 2D design image.); 
converting the 3D design model to a coded 2D design image, the coded 2D design image comprising one or more coded 2D design elements corresponding to the one or more design elements ([0076] To help address this, some BIM viewer technology provides the capability to generate a top-down two-dimensional drawing of a portion of a construction based on a particular 3D BIM view of that portion of the The generated top down two-dimensional drawing is herein interpreted as the coded 2D design element.)
determining a unique identifier for each of the one or more design elements based on a code of a coded 2D design element of the one or more coded 2D design elements, the code corresponding to a design element of the one or more design elements ( [0073] Together, these other attributes are generally referred to as metadata. BIM viewer software may utilize this metadata in various ways. For instance, some BIM viewer software may be configured to present different views based on metadata (e.g., displaying all meshes that represent HVAC components but hiding all meshes that represent plumbing components; and/or displaying meshes representing metal components in a certain color and displaying meshes representing wood components in another color, etc. Different colors represent different components.); 
storing each unique identifier in association with the respective design element in the 3D design file ([0073] Together, these other attributes are generally referred to as metadata. BIM viewer software may utilize this metadata in various ways. For instance, some BIM viewer software may be configured to present different views based on metadata (e.g., displaying all meshes that represent HVAC components but Different colors represent different components.); 
determining an alignment between the 2D design image and the coded 2D design image ([0076] This top-down two-dimensional drawing may then be compared to one or more traditional two-dimensional technical drawings, such as a PDF construction plan or blueprint (which, as mentioned above, may be expressed in a pixel coordinate system), in order to assess whether the two-dimensional technical drawing depicts or describes the same portion of the construction project being displayed by the 3D BIM viewer. If the two-dimensional technical drawing depicts or describes the same portion of the construction project, then the real coordinate system from the BIM file can be mapped onto the two-dimensional technical drawing, which may provide several advantages for construction professionals, including the ability to supplement the two-dimensional technical drawing with additional measurement information or even information that may have been tagged to a real coordinate location on another two-dimensional technical drawing.);    
Chu teaches using a real coordinate location to supplement the 2D design image with additional information. However, Chu fails to expressly disclose a user selecting a point and determining a reference point to an element in the 3D design file. 	
However, Hoguet teaches receiving a user selection of a point in the 2D design image ([0267] The user can view information relating to the home design product by moving a cursor over the CAD model 250. For example, as shown in FIG. 
determining a reference point in the coded 2D design image that corresponds to the user selection of the point in the 2D design image ([0267] The user can view information relating to the home design product by moving a cursor over the CAD model 250. For example, as shown in FIG. 16, when the user positions their mouse over the CAD model 250 a message 252 appears that includes the visual bookmark information associated with the CAD model and the selected home design product.); and 
determining a design element data set associated with a design element that corresponds to the reference point, the design element data set being stored in the 3D design file ([0267] The user can view information relating to the home design product by moving a cursor over the CAD model 250. For example, as shown in FIG. 16, when the user positions their mouse over the CAD model 250 a message 252 appears that includes the visual bookmark information associated with the CAD model and the selected home design product. See also [0268] the home design tool associates the CAD model with a product selected by the user at the time the visual bookmark is generated, other implementations are possible. For example, in some implementations, the potential CAD models may be presented to the user when the user attempts to add the bookmarked home design product to a layout. Associating the CAD model with the home design product at the time the product is added to a room layout can provide the advantage of requiring the user to select a CAD model only for 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Hoguet with the method of Chu. Motivation to do so would have been that it is believed that this can be beneficial because the user can easily view information and an image of each home design product that has been added to a room's layout.

As per claim 2, Hoguest teaches the method of claim 1, further comprising: retrieving additional information from the design element data set; and displaying the additional information ([0267] The user can view information relating to the home design product by moving a cursor over the CAD model 250. For example, as shown in FIG. 16).


As per claim 3, Chu teaches the method of claim 1, wherein the code of the coded 2D design element is the color of the coded 2D design element ([0073] Together, these other attributes are generally referred to as metadata. BIM viewer software may utilize this metadata in various ways. For instance, some BIM viewer software may be configured to present different views based on metadata (e.g., displaying all meshes that represent HVAC components but hiding all meshes that represent plumbing components; and/or displaying meshes representing metal Different colors represent different components.) 

As per claim 4, Chu teaches the method of claim 1, wherein determining the design element data set associated with the design element that corresponds to the reference point is based on a code of a coded 2D design element that corresponds to the reference point ( [0073] Together, these other attributes are generally referred to as metadata. BIM viewer software may utilize this metadata in various ways. For instance, some BIM viewer software may be configured to present different views based on metadata (e.g., displaying all meshes that represent HVAC components but hiding all meshes that represent plumbing components; and/or displaying meshes representing metal components in a certain color and displaying meshes representing wood components in another color, etc. Different colors represent different components. See also Hoguet [0329] tags and visual bookmarks [0267] representing unique identifiers for design elements.).

As per claim 5, Chu teaches the method of claim 4, wherein determining the design element data set associated with the design element that corresponds to the reference point further comprises: determining an RGB value of the color of the reference point; determining a unique identifier, from one or more unique identifiers stored in the 3D design file, that matches the RGB value; and determining a design element data set that is associated with the unique identifier ([0073] Together, these other attributes are generally referred to as metadata. BIM Different colors represent different components. Colors inherently have RGB values).

As per claim 6, Hoguet teaches the method of claim 1, wherein the one or more design elements are 3D design elements ([0270] In 3D, the system displays the 3D representation of objects included in a CAD drawing to generate objects having a visual appearance in 3D using auxiliary information from database and minimal user input based on objects' properties that are specified in the two dimensional CAD drawing. The constructed representation includes polygons (triangles), which are displayed in 3D mode using standard graphics pipeline with parallel projection. See also Chu [0073]-[0076]).

As per claim 7, Chu teaches the method of claim 6, wherein converting the 3D design model to the coded 2D design image comprises: projecting the one or more 3D design elements to one or more 2D design elements; and color-coding each of the one or more 2D design elements ([0073] Together, these other attributes are generally referred to as metadata. BIM viewer software may utilize this metadata in various ways. For instance, some BIM viewer software may be configured to present Different colors represent different components. See also [0076] mapping).

As per claim 8, Chu teaches the method of claim 1, wherein determining the unique identifier for each of the one or more design elements based on the code of the coded 2D design element of the one or more coded 2D design elements comprises: determining an RGB value of the color of the coded 2D design element of the one or more coded 2D design elements; and setting the RGB value as the unique identifier for the respective design element ([0073] Together, these other attributes are generally referred to as metadata. BIM viewer software may utilize this metadata in various ways. For instance, some BIM viewer software may be configured to present different views based on metadata (e.g., displaying all meshes that represent HVAC components but hiding all meshes that represent plumbing components; and/or displaying meshes representing metal components in a certain color and displaying meshes representing wood components in another color, etc. Different colors represent different components. See also [0076] mapping).

As per claim 9, Hoguet teaches the method of claim 1, wherein storing each unique identifier in association with the respective design element in the 3D design file comprises: storing the unique identifier in the design element data set associated with the design element ([0321] The term "set of products" or "combination of products" may be used interchangeably with the form in which the products are presented, such as "set of product images." Likewise, the term "product" may generally be used as shorthand for a home design product, or a landscape design product. Generally, a product image may be associated with a corresponding 2D drawing or a 3D model of the product showing in the image, or both. The product image may have associated tags for the product shown in the image. The tags may include certain key or core characteristics for that particular product, such as sizing information. The characteristics may have been scraped from a manufacturer's website either automatically, or in response to a request made by a user of the system.)

As per claim 10, Chu teaches the method of claim 1, wherein determining the reference point in the coded 2D design image that corresponds to the user selection of the point in the 2D design image is based on the alignment between the 2D design image and the coded 2D design image ([0076] This top-down two-dimensional drawing may then be compared to one or more traditional two-dimensional technical drawings, such as a PDF construction plan or blueprint (which, as mentioned above, may be expressed in a pixel coordinate system), in order to assess whether the two-dimensional technical drawing depicts or describes the same portion of the construction project being displayed by the 3D BIM viewer. If the two-dimensional technical drawing depicts or describes the same portion of the construction project, then the real coordinate system from the BIM file can be mapped onto the two-dimensional technical drawing, which may provide several advantages for construction 

As per claim 11, Hoguet teaches the method of claim 1, further comprising: receiving a user selection of a region in the 2D design image; determining a reference region in the coded 2D design image that corresponds to the user-selected region in the 2D design image; and determining one or more design elements that correspond to the reference region based on one or more indicators of the reference region ([0304] FIGS. 31 and 32 show an example of referencing a single room from other rooms in a floor plan. As shown in FIG. 31 a floor plan 410 includes multiple rooms 412, 414, 416, 418, 420, 422 and 424 that share common walls. A user may desire to view and/or edit a single room from the floor plan. For example, if the user desires to view and/or edit the dining room 414, the user can select the dining room 414 by clicking on the dining room 414 using a computer based selection tool such as a mouse or keyboard. Upon receiving the selection, the home design tool automatically determines that the dining room 414 is defined by walls 428, 430, 432, and 434 and that the dining room includes a table 438, a fireplace 436 and a cabinet 440. The home design tool either generates a dining room separate from the floor plan 410 based on the walls and home design products included in the dining room 414 (e.g., as shown in FIG. 32) or simply references these elements in a separate view. As can be seen in FIG. 32, the separated dining room 414 includes the same walls 428, 

As per claim 12, Chu teaches the method of claim 1, wherein the 3D design file is a building information model (BIM) file ([0072] BIM files).

As per claim 13, Chu teaches the method of claim 1, wherein the 2D design document is a portable document format (PDF) file ([0076] PDF construction plan).

As per claim 14, Chu teaches the method of claim 1, wherein the 2D design document is one of: an architectural drawing, an engineering drawing, and a construction drawing ([0076] PDF construction plan).

As per claim 15, Hoguet teaches the method of claim 1, wherein the design element data set comprises a design element identification data set and a design element property data set  ([0329] Tags associated with product images or products or with a design may include any information to help identify the product, such as dimensional, color and other information that may have been scraped from the product manufacturer's website, or provided by the manufacturer, as well as user or defined tags that describe the product or that describe a user's design. User defined tags may be assigned higher priority within the system for search results.


Claim 17 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 19 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 20 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198